DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/9/2019 has been considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-4 and 13-18 in the reply filed on 12/9/2021 is acknowledged.
Claims 5-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim.  Restriction is FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,239,030 and claim 1 of Patent No. US 11,232,907 B2 in view of Tanaka et al (US 20170040112 A1). The Patent Nos. cited each recite all of the same limitations of claims 1 and 2 of the instant application except an absolute value IRas1 - Ras2I of a difference between a surface roughness Ras1 of the first side surface and a surface roughness Ras2 of the second side surface of the component body is smaller than an absolute value IRaM1 - RaM2I of a difference between a surface roughness RaM1 of the first main surface and a surface roughness RaM2 of the second main surface and wherein both of the surface roughness Ras1 of the first side surface and the surface roughness Ras2 of the second side surface of the component body are smaller than the surface roughness RaM1 of the first main surface, and are smaller than the surface roughness RaM1 of the second main surface.
However Tanaka teaches the first and second principal surfaces as having recesses that cause surface roughness [0054] and [0057] and teaches that the surface roughness of the first and second principal surfaces is different from each other [0059]. Tanaka teaches the recesses provide close contact between the principal (main) surface and a sealant and create an anchor effect.  Tanaka teaches the first and second principal surfaces as having recesses that cause surface roughness [0054] and [0057] and teaches that the surface roughness of the first and second principal surfaces is different from each other [0059].  Tanaka discloses that only the principal surfaces (not the side surfaces) have recesses. Therefore, it would have been obvious to a person s1 - Ras2I of a difference between a surface roughness Ras1 of the first side surface and a surface roughness Ras2 of the second side surface of the component body is smaller than an absolute value IRaM1 - RaM2I of a difference between a surface roughness RaM1 of the first main surface and a surface roughness RaM2 of the second main surface as in claim 1 and the surface roughnesses of the side surfaces being smaller than the surface roughnesses of the main surfaces as in claim 2.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-2, 13, and 16-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tanaka et al (US 2017/0040112 A1).
Regarding claims 1 and 2, Tanaka discloses a ceramic electronic component including a main body having a rectangular or substantially rectangular parallelepiped shape and including a first principal (main) surface and a second principal (main) surface opposite to each other in the height direction, a first side surface 13 and a second side surface 14 opposite to each other in the width direction, and a first end surface 15 and a second end surface 16 opposite to each other in the length direction and a first external electrode and a second external electrode provided on a portion of a surface of the main body.  Tanaka discloses the main body preferably including a plurality of laminated ceramic layers and inner conductor layers laminated in the thickness direction, and the plurality of inner conductor layers preferably include a plurality of first inner conductor layers exposed at least on a first end surface of the main body and connected with the first external electrode provided on the first end surface, and a plurality of second inner conductor layers exposed at least on a second end surface of the main body and connected with the second external electrode provided on the second end surface [0017], [0022], [0043]and [0073].  Tanaka teaches the first and second principal surfaces as having recesses that cause surface roughness [0054] and [0057] and teaches that the surface roughness of the first and second principal surfaces is different from each other [0059]. Tanaka discloses that the sides do not have a recesses and therefore do not have roughness as great as the principal surfaces [0060] s1 - Ras2I of a difference between a surface roughness Ras1 of the first side surface and a surface roughness Ras2 of the second side surface of the component body is smaller than an absolute value IRaM1 - RaM2I of a difference between a surface roughness RaM1 of the first main surface and a surface roughness RaM2 of the second main surface as in claim 1 and the surface roughnesses of the side surfaces being smaller than the surface roughnesses of the main surfaces as in claim 2.
Regarding claim 13, Applicant interprets ridges as any uneven surface or where two surfaces of the component body intersect as defined in the published specification paragraph [0033]. Tanaka teaches all of the limitations of claim 1 and further teaches the main body includes a rectangular or substantially rectangular parallelepiped shape with any of its corners and edge lines being partly rounded to have a curved surface, and a shape including an uneven surface and wherein the main body, which intersects with the first end surface or the second end surface of the multilayer ceramic capacitor (includes ridges).
Regarding claim 16, Tanaka teaches all of the limitations of claim 1 and further teaches the external electrodes each include an underlayer (foundation layer) and a plated layer directly covering the underlayer [0064] and [0065].
Regarding claim 17, Tanaka teaches all of the limitations of claim 16 and further teaches the underlayer may include Cu [0064] and [0065].
Regarding claim 18, Tanaka teaches all of the limitations of claim 16 and further teaches plated layer covering the underlayer may be a plurality of plated layers including a Ni plated layer and a Sn plated layer [0064] and [0065].


Claim Rejections - 35 USC 102 /103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tanaka et al (US 2017/0040112 A1).
Regarding claim 14, Tanaka teaches all of the limitations of claim 1 and further teaches the side surface roughnesses are not altered.

Although Tanaka does not expressly teach the side surface roughnesses as the same or substantially the same, because they are not altered in the process, they would be expected to be the same or substantially the same.  Alternatively, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the .


Claim Rejections - 35 USC 103

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US 2017/0040112 A1).
Regarding claim 4, Tanaka teaches all of the limitations of claim 1 and further teaches the T dimension may be .05 - .25µm and the W dimension may be .3 - .5µm [0061] resulting in a TB/WB of from 0.1 to 0.83 overlapping the instant claimed range of 0/7 or more and 1.3 or less. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a TB/WB of from 0.1 to 0.83 overlapping the instant claimed range of 0/7 or more and 1.3 or less.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).


Claim 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US 2017/0040112 A1) in view of Asai (US 10,361,031 B2).
Regarding claims 3 and 15, Tanaka teaches all of the limitations of claim 1 and further teaches the external electrodes extend around a portion of each of the principal (main) surfaces and side surfaces [0063].
Tanaka does not teach a thickness of the first external electrode provided on the first side surface and the second side surface of the component body is smaller than a thickness of the first external electrode provided on the first main surface and the second main surface of the component body; the second external electrode extends around a portion of each of the first main surface, the second main surface, the first side surface, and the second side surface of the component body; and a thickness of the second external electrode provided on the first side surface and the second side surface of the component body is smaller than a thickness of the second external electrode provided on the first main surface and the second main surface of the component body. 
	 
However, Asai teaches a configuration of external electrodes that each of the first and second external electrodes has a maximum thickness in the lamination direction which diffuses shock applied to the ridges of the capacitor (claim 1, Fig 10, and col 13 lines 34-56).  Because the maximum thickness is in the thickness direction, it means the maximum thickness is on the principal surface the  which means the thickness of the external electrodes are smaller in the thickness direction on the side surfaces of the body than on the principal (main) surfaces of the body. 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide first and second 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.D.I./Examiner, Art Unit 1784                                                                                                                                                                                                        
/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784